DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 3-7, and claims 1-5 and 10-19, in the reply filed on 05/02/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2001/0046003).
In reference to claim 1, Song (US 2001/0046003), hereafter “Song,” discloses a display apparatus comprising: a substrate including a display area and a non-display area; 
a display element over the display area; 
a thin film transistor disposed between the substrate and the display element and connected to the display element, paragraphs 5 and 48; 
a first wire 22 connected to the thin film transistor and extending in a first direction, paragraph 43; 
a second wire 62 disposed above the first wire and extending in a second direction crossing the first direction, paragraph 46; 
a connection conductive layer 90 overlapping a cross portion where the first wire and the second wire cross each other, paragraph 41; 
an insulating layer 30 disposed between the connection conductive layer and the second wire, paragraph 44; and 
at least one connection contact hole B defined in the insulating layer, the at least one connection contact hole connecting the connection conductive layer and the second wire, paragraph 57.
In reference to claim 2, Song discloses the connection conductive layer is between the substrate and the first wire, Figure 2.
In reference to claim 3, Song discloses a buffer layer 100 disposed between the connection conductive layer and the first wire, paragraph 42.
In reference to claim 10, Song discloses the thin film transistor comprises a gate electrode 26, a source electrode 65, and a drain electrode 66, wherein the first wire is connected to the gate electrode, paragraphs 43 and 46.
In reference to claim 11, Song discloses the second wire is connected to the source electrode or the drain electrode, paragraph 46.
In reference to claim 12, Song discloses the connection conductive layer extends in the second direction, Figure 1 and paragraph 41.
In reference to claim 13, Song discloses the connection conductive layer comprises an island shape 92, 94, paragraphs 41 and 56.
In reference to claim 14, Song discloses a length of the connection conductive layer in the second direction is greater than a length of the cross portion in the second direction, Figure 1.
In reference to claim 16, Song discloses wherein the second wire comprises a data line, paragraph 46.
In reference to claim 17, Song discloses an inorganic protection layer 70 covering the second wire, paragraph 47.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (US 4,894,690).
In reference to claim 18, Okabe et al. (US 4,894,690), hereafter “Okabe,” discloses a method of repairing a display apparatus, wherein the display apparatus comprises: a substrate; 
a first wire 2 extending over the substrate in a first direction; a second wire 3 disposed above the first wire and crossing the first wire; 
a connection conductive layer 15 overlapping a cross portion where the first wire and the second wire cross each other; 
an insulating layer 9 between the connection conductive layer and the second wire; and 
at least one connection contact hole 14 in the insulating layer, the connection conductive layer is connected to the second wire via the at least one connection contact hole, col. 4 lines 32-40,
wherein the method comprises cutting the second wire by irradiating laser to an area, a-d, between the cross portion and the at least one connection contact hole, col. 4 lines 52-63.
In reference to claim 19, Okabe discloses before the cutting of the second wire, testing whether the first wire and the second wire are short-circuited or not, col. 2 lines 12-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Liu et al. (US 2011/0299004).
In reference to claim 4, Song does not disclose a bias electrode disposed between the substrate and a semiconductor layer and overlapping the semiconductor layer, wherein the thin film transistor includes the semiconductor layer, and the connection conductive layer and the bias electrode are disposed on a same layer.
Liu et al. (US 2011/0299004), hereafter “Liu,” discloses a display device including teaching a bias electrode, 2 in Figure 1, disposed between the substrate 1 and a semiconductor layer 4 and overlapping the semiconductor layer, wherein the thin film transistor includes the semiconductor layer, and the connection conductive layer 16 and the bias electrode 2 are disposed on a same layer, paragraphs 30-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bias electrode to be disposed between the substrate and a semiconductor layer and overlapping the semiconductor layer, wherein the thin film transistor includes the semiconductor layer, and the connection conductive layer and the bias electrode are disposed on a same layer. One would have been motivated to do so in order to improve a conductive property of the TFT, paragraph 36.
In reference to claim 5, Liu discloses the connection conductive layer 16 is spaced apart from the bias electrode 2, Figure 2 and paragraph 32.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Okabe et al. (US 4,894,690).
In reference to claim 15, Song does not disclose the at least one connection contact hole comprises a first contact hole and a second contact hole, wherein the cross portion is between the first contact hole and the second contact hole.
Okabe discloses a display device including teaching at least one connection contact hole 14 in Figure 1, comprises a first contact hole and a second contact hole, wherein the cross portion 4 is between the first contact hole and the second contact hole, col. 4 lines 32-40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one connection contact hole to comprise a first contact hole and a second contact hole, wherein the cross portion is between the first contact hole and the second contact hole. One would have been motivated to do so in order to repair a device with a short circuit at the intersection of the first wire and the second wire, col. 1 line 67 to col. 2 line 5 and col. 5 lines 3-9. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897